Citation Nr: 0627621	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  99-02 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for an 
intervertebral disc syndrome with postoperative residuals of 
a lumbar fusion, evaluated as 60 percent disabling prior to 
September 23, 2002.

2.  Entitlement to an increased evaluation for limitation of 
motion of the lumbar spine, evaluated as 40 percent disabling 
since September 23, 2002.

3.  Entitlement to an increased evaluation for left lower 
extremity radiculopathy, evaluated as 40 percent disabling 
since September 23, 2002.

4.  Entitlement to an increased evaluation for right lower 
extremity radiculopathy, evaluated as 20 percent disabling 
since September 23, 2002.

5.  Entitlement to an extraschedular evaluation for an 
intervertebral disc syndrome with postoperative residuals of 
a lumbar fusion prior to January 10, 2005.




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to July 
1982.

This appeal arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  By a November 1998 rating decision, the 
RO granted a 60 percent rating for an intervertebral disc 
syndrome with postoperative residuals of a lumbar fusion 
effective from June 1, 1998.  In October 2002, the Board 
remanded the veteran's appeal for further evidentiary 
development.  

In a September 2003 rating decision, the RO found that the 
veteran's service connected intervertebral disc syndrome, 
with postoperative residuals of a lumbar fusion, included 
radiculopathy in the lower extremities and grated separate 40 
and 20 percent ratings for left and right lower extremities 
respectively, effective from September 23, 2002, as well as a 
separate 40 percent rating for limitation of motion of the 
lumbar spine effective from September 23, 2002.  Therefore, 
the issues on appeal are as they appear on the first page of 
this decision.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC) in Washington, DC. VA will notify the 
veteran if further action is required on his part.

FINDINGS OF FACT

1.  Prior to September 23, 2002, an intervertebral disc 
syndrome, with postoperative residuals of a lumbar fusion, 
was not manifested by a vertebral fracture with cord 
involvement or complete unfavorable ankylosis of the spine.

2.  Since September 23, 2002, limitation of motion of the 
lumbar spine has not been manifested by incapacitating 
episodes that required bed rest prescribed by a physician and 
treatment by a physician having a total duration of at least 
six weeks during the past twelve months.

3.  Since September 26, 2003, limitation of motion of the 
lumbar spine has not been manifested by unfavorable ankylosis 
of the entire thoracolumbar spine.

4.  Since September 23, 2002, lumbosacral radiculopathy of 
the left lower extremity has not been manifested by symptoms 
that equate to severe incomplete paralysis of the sciatic 
nerve, with marked muscular atrophy.

5.  Since September 23, 2002, lumbosacral radiculopathy of 
the right lower extremity has not been manifested by symptoms 
that equate to moderately severe incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the veteran did not meet the 
criteria for an increased schedular rating for an 
intervertebral disc syndrome with postoperative residuals of 
a lumbar fusion.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5293 (2002); 38 C.F.R. §§ 3.159, 4.1, 4.7 
(2005).

2.  Since September 23, 2002, the veteran does not meet the 
criteria for a schedular rating in excess of 40 percent for a 
limitation of motion of the lumbar spine.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a, Diagnostic Codes 5237, 5243 (2005).

3.  Since September 23, 2002, the veteran does not meet the 
criteria for a schedular rating in excess of 40 percent for 
lumbosacral radiculopathy to the left lower extremity.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2005).

4.  Since September 23, 2002, the veteran does not meet the 
criteria for a schedular rating in excess of 20 percent for 
lumbosacral radiculopathy to the right lower extremity.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2003 VA 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Thereafter, the claim was 
readjudicated in the February 2006 rating decision.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disabilities on appeal 
is harmless because the preponderance of the evidence is 
against the appellant's claims, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the appealed 
rating decision the content of the notices provided to the 
appellant complied with the requirements of that statute.  
The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence.  Thus, any error 
in the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the service medical records, his records from 
Southern Ocean County Hospital, Bruce Coplin, M.D., New York 
University School of Medicine, Dr. Franz, Dr. Anthony K. 
Frempong, John B. Tydings, M.D., HealthSouth, Bricktown 
Medical Group, Lawrence M. Eisentein, M.D., and Martin Riss, 
D.O. as well as his records from the East Orange VA Medical 
Center.  The record also includes several VA examinations 
which provide medical opinions as to the severity of his 
disabilities.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  Id. 

The Claims

It is contended that the veteran experiences increased 
symptomatology due to his low back disorder and radiculopathy 
that warrant increased ratings. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2 (2005), when assigning a disability rating, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When evaluating a loss of motion consideration is given to 
the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the United States Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Historically, a November 1998 rating decision granted a 60 
percent rating for an intervertebral disc syndrome with 
postoperative residuals of a lumbar fusion effective from 
June 1, 1998, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome).  

In a September 2003 rating decision, the RO confirmed and 
continued the 60 percent rating for intervertebral disc 
syndrome with postoperative residuals of a lumbar fusion 
prior to September 23, 2002, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293; granted a 40 percent disabling rating 
for a limitation of motion of the lumbar spine effective from 
September 23, 2002, under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293-5292 (limitation of motion of the lumbar spine); 
granted a separate 40 percent disabling rating for left lower 
extremity radiculopathy effective from September 23, 2002, 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (paralysis of 
the sciatic nerve); and granted a separate 20 percent 
disabling rating for right lower extremity radiculopathy 
effective from September 23, 2002, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome.  The new criteria for rating 
intervertebral disc syndrome became effective September 23, 
2002.  Further, additional regulatory changes for rating all 
other back disorders became effective September 26, 2003, but 
these did not change the way intervertebral disc syndrome was 
rated, except for renumbering Diagnostic Code 5293 as 
Diagnostic Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 
2003).  69 Fed. Reg. 32449 (June 10, 2004), corrected a 
clerical error in the Federal Register publication of 
August 27, 2003.  

The supplemental statements of the case issued in September 
2003 and February 2006 notified the veteran of the new rating 
criteria.  Accordingly, adjudication of his claims may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria for an intervertebral disc syndrome prior to 
September 23, 2002, and it may only consider the new rating 
criteria when rating an intervertebral disc syndrome for the 
term beginning on September 23, 2002.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  Likewise, only the old rating 
criteria applies for evaluating all other back disorders for 
the period prior to September 26, 2003, and only the new 
rating criteria applies for evaluating all other back 
disorders for the period beginning September 26, 2003.  Id.

Prior to September 23, 2002

As to the period prior to September 23, 2002, the veteran was 
only entitled to a disability rating in excess of 60 percent 
for his intervertebral disc syndrome with postoperative 
residuals of a lumbar fusion if it was manifested by a 
vertebral fracture with cord involvement requiring long leg 
braces, or being bedridden (100 percent) (Diagnostic Code 
5285) or complete ankylosis of the spine at an unfavorable 
angle (100 percent) (Diagnostic Code 5286).  38 C.F.R. 
§ 4.71a.

In this case, VA examination reports as well as the VA and 
private treatment records generated since before the veteran 
filed his current claim are negative for any evidence of a 
vertebral fracture with cord involvement requiring long leg 
braces, or a service connected disorder rendering the 
appellant bedridden.  Similarly, while the range of lumbar 
motion was restricted at all VA examinations, there 
nonetheless was at least some motion.  VA and private records 
generated since before the veteran filed his current claim 
are likewise negative for any evidence of any form of 
unfavorable spinal ankylosis.  In the absence of a diagnosis 
of ankylosis, the Board may not rate the disability as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, increased ratings are not warranted under 
either Diagnostic Code 5285 or Diagnostic Code 5286.  Id.

As to functional loss due to pain and discomfort as discussed 
by the Court in DeLuca, where, as here, the veteran is 
already receiving the maximum rating available for limitation 
of motion of the back, the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2005), do not apply.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997). 

Accordingly, the Board finds that an increased schedular 
rating is not warranted for the veteran's low back disorder 
prior to September 23, 2002. 

Since September 23, 2002

The Lumbar Spine

As to limitation of motion of the lumbar spine for the period 
since September 23, 2002, the veteran is entitled to a 60 
percent rating under Diagnostic Code 5243 if the 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  38 C.F.R. § 4.71a.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.

In this case, the record since September 23, 2002, does not 
show that a physician has ever prescribed bed rest due to his 
low back disorder.  Therefore, because the record for the 
period since September 23, 2002, is negative for any evidence 
of physician prescribed bed rest, the claim for an increased 
rating since September 23, 2002, for limitation of motion of 
the lumbar spine must be denied.  Id.  

Lower Extremity Radiculopathy

As to lower extremity radiculopathy since September 23, 2002, 
38 C.F.R. § 4.124a, Diagnostic Code 8520, provides a 20 
percent rating for moderate incomplete paralysis of the 
sciatic nerve, a 40 percent rating for moderately severe 
incomplete paralysis of the sciatic nerve, and a 60 percent 
rating for severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.

Treatment records from Bruce Coplin, M.D., dated from 
September 2002 to August 2003, show then veteran received 
monthly spinal injections to help his pain with good result.  
A June 2003 magnetic resonance imaging evaluation (MRI) 
showed, among other things, a disc bulge at L2-L3 causing 
"mild" spinal stenosis.  

Treatment records from New York University Medical School 
next show the veteran underwent a lumbar fusion and 
supplemental fixation in December 2003.  A January 2004 
letter from New York University thereafter reported that the 
veteran has made "marked improvement" since his surgery 
including no longer having pain when he rolls around his bed 
at night.  There still was occasional low back stiffness with 
some "mild" radicular pain.  A February 2004 letter from 
New York University next noted the veteran's complaints of 
"mild" left sided radicular pain which had improved, but 
which was more constant.  

Following the December 2003 surgery, treatment records from 
Dr. Coplin, dated from February to September 2004, reported 
that the veteran was "doing quite well" but nonetheless was 
having problems with left lower extremity weakness for which 
he received physical therapy.  Treatment records from Dr. 
Frempong, dated from January to March 2005, note post 
operative physical therapy.  

At the November 2002 VA examination, the veteran complained 
of intermittent left lower extremity pain extending to the 
calf.  On the right side pain extended to the buttocks.  He 
reported that sitting and standing aggravated the pain.  On 
examination the left ankle jerk was gone, but there was no 
sensory loss to pinprick.  Straight leg raising was possible 
to 80 degrees.  

At the May 2003 neurological VA examination, the veteran 
complained of weakness and numbness in both lower 
extremities.  His pain was reported to be almost constant.  
On examination, he had "mildly" decreased pinprick and 
light touch sensation on the left leg in the L4-L5 and L5-S1 
distributions in patchy areas.  There was "mild" left calf 
atrophy.  Otherwise, sensation was intact.  Lower extremity 
motor strength examination revealed 4/5 right knee and hip 
flexion and extension; -5/5 left knee and hip flexion and 
extension; and -5/5 bilateral tibials anterior and 
gastrocnemious, and bilateral ankle dorsiflexion and plantar 
flexion.  Knee jerks were 2 plus and symmetrical, right ankle 
jerk was 2 plus, and left ankle jerk was 1 plus.  The 
appellant could not heel or toe walk on the left.  

At the May 2003 orthopedic VA examination, the veteran 
complained of intermittent radiating pain on the left 
extending down to his calf, and on the right down to his 
buttocks.  On examination, he could undress and dress 
himself, he walked without a limp, and could tiptoe.  He 
could not heel walk on the left.  The left ankle jerk was 
absent.  There was no sensory loss to pinprick.  Straight leg 
raising was to 90 degrees on the right, and to 60 degrees on 
the left.  Muscle strength in the left foot was 4/5 and in 
the right foot was 5/5.  Muscle strength in the left 
extension hallucis longus was 31/2/5 and the right extension 
hallucis longus was 5/5.  The diagnoses included herniated 
extruded disc at L3-L4 with radiculopathy.

At the first post-December 2003 lumbar fusion VA examination 
in October 2005, the veteran complained of constant pain 
radiating down both flanks with sensation changes down the 
left leg over the thigh and calf.  He had no bowel or bladder 
changes.  He also complained of pain with sitting, standing, 
and walking but gets some relief by lying down.  On 
examination, sensation was intact to light touch in the lower 
extremities except for touch being decreased over the left 
thigh and calf.  Motor examination showed some flexion 
weakness in the left hip with strength of 
-5/5 as opposed to 5/5 on the right.  Straight leg raising 
was positive on the left.

As to the left lower extremity, the above medical records 
note the veteran's complaints of pain and/or weakness into 
the left lower extremity down to the calf. VA examiners and 
VA treatment records objectively confirm his having problems 
with strength, atrophy, reflexes, and/or sensation.  However, 
the same medical records uniformly characterized the problem 
as "mild."  As to any sensory loss it was never shown to 
consist of more than touch being decreased over the thigh and 
calf.  Similarly, as to the muscle atrophy, it was limited to 
the calf and likewise characterized as "mild."  Following 
the December 2003 surgery, both the veteran and his 
physicians opined that he was "doing quite well."  

Accordingly, the Board finds that the above adverse left 
lower extremity symptomatology, when considered alongside the 
other neurologic symptoms, does not warrant the assignment of 
greater than a 40 percent evaluation.  While the veteran's 
symptoms can be debilitating and warrant a characterization 
of "moderately severe," because his adverse symptomatology 
is limited, they do not equate to severe incomplete sciatic 
paralysis with marked muscular atrophy.  Accordingly, the 
claim for an increased rating since September 23, 2002, for 
radiculopathy to the left lower extremity must be denied.  
38 C.F.R. § 4.124a.

As to the right lower extremity, while the above medical 
records show the veteran's complaints of pain and/or weakness 
into the right lower extremity, the clinical record shows 
nearly normal or normal strength, a lack of atrophy, nearly 
normal or normal reflexes, and normal sensation when 
considered alongside the other neurologic symptoms.  Such 
findings do not warrant the assignment of greater than a 20 
percent evaluation.  While the veteran's symptoms can 
arguably be considered debilitating and arguably warrant a 
characterization of "moderate," because his adverse 
symptomatology is limited these problems do not equate to 
moderately severe incomplete paralysis.  Accordingly, the 
claim for an increased rating since September 23, 2002, for 
radiculopathy to the right lower extremity must be denied.  
38 C.F.R. § 4.124a.

Since September 26, 2003

As to limitation of lumbar motion for the period since 
September 26, 2003, the veteran will only be entitled to an 
increased, 50 percent or 100 percent rating, under the other 
Diagnostic Codes for rating the back, if it causes 
unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine, respectively.  
38 C.F.R. § 4.71a.

In this regard, VA and private treatment records generated 
since September 26, 2003, continue to be negative for any 
evidence of any form of ankylosis.  While the range of lumbar 
spine motion was restricted at all the VA examinations, there 
nonetheless was at least some motion.  In the absence of 
ankylosis, the Board may not rate the disability as 
ankylosis.  Johnston.  Consequently, increased ratings are 
not warranted under the other Diagnostic Codes for rating the 
back under 38 C.F.R. § 4.71a. 

As to functional loss due to pain and discomfort as discussed 
by the Court in DeLuca, where as here the veteran is already 
receiving the maximum rating available for limitation of 
thoracolumbar motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45, do not apply.  Johnston. 

Accordingly, the claim for an increased rating since 
September 26, 2003, for a limitation of motion of the lumbar 
spine must be denied.  38 C.F.R. § 4.71a.

Other Back Concerns

Each of the ways by which the back is ratable, other than 
some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003), contemplate limitation of motion.  Therefore, 
assigning separate ratings on the basis of both limitation of 
motion and other symptoms, such as those set forth in 
Diagnostic Code 5293/5243, would be inappropriate.  38 C.F.R. 
§ 4.14 (2005).  

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or his statements to VA examiners.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current severity 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, the veteran's and his 
representative's statements regarding the severity of his 
disabilities are of little probative value in light of the 
medical evidence of record.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims for increased schedular ratings must be denied.


ORDER

Prior to September 23, 2002, entitlement to an increased 
schedular rating for an intervertebral disc syndrome, with 
postoperative residuals of a lumbar fusion, is denied.

Since September 23, 2002, entitlement to increased schedular 
ratings for a limitation of lumbar motion, lumbosacral 
radiculopathy to the left lower extremity, and lumbosacral 
radiculopathy to the right lower extremity, are denied.


REMAND

As to entitlement to an extraschedular evaluation for an 
intervertebral disc syndrome, with postoperative residuals of 
a lumbar fusion, since January 10, 2005, a February 2006 
rating decision granted the veteran a TDIU effective from 
January 10, 2005.  The grant of a TDIU was based primarily on 
the October 2005 VA examiner's opinion that the veteran's 
service connected low back disorders prevented him from 
working.  

Accordingly, because the TDIU is the maximum non-schedular 
rating available to the veteran for his service connected low 
back disorders, further discussion of his entitlement to an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2005) 
as implied in the October 2002 remand is not required because 
this issue is moot.  AB v. Brown, 6 Vet. App. 35 (1993).  

However, as to entitlement to an extraschedular evaluation 
for an intervertebral disc syndrome with postoperative 
residuals of a lumbar fusion prior to January 10, 2005, a 
remand is required for the veteran to be afforded the social 
and industrial survey ordered in the October 2002 remand, as 
well as for the RO to consider entitlement to an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not satisfied, the Board itself errs in failing to 
ensure compliance); 38 C.F.R. § 19.31 (2005). 

Accordingly, this issue is REMANDED for the following action:

1.  The RO should make arrangements for a 
social and industrial survey to ascertain 
the veteran's occupational functioning 
for the period prior to January 10, 2005.  
The social worker must ascertain the 
degree to which the veteran's low back 
disorder, as opposed to other disorders 
including a psychiatric disorder, 
interfered with his ability to work prior 
to January 10, 2005.  The claims folders 
must be made available to and reviewed by 
the surveyor prior to the survey.  
Following the survey, the social worker 
must opine whether the appellant's back 
disorder presented prior to January 10, 
2005, such an exceptional or unusual 
disability picture with such related 
factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular 
standards.  A complete rationale for any 
opinion expressed must be provided.

2  The RO should review the survey to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
it is deficient in any manner, the RO 
must implement corrective procedures at 
once.  

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159.  Any relevant notices 
must comply with Dingess v. Nicholson,  
19 Vet. App 743 (2006).

4.  Thereafter, the RO must readjudicate 
whether the claim meets the criteria for 
referral to the Director of Compensation 
and Pension for consideration of an 
extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) for the period prior to 
January 10, 2005.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


